Order entered August 15, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01214-CV

    HCD HOUSTON CORPORATION, TRT HOLDINGS, INC., OMNI HOTELS
  MANAGEMENT CORPORATION AND ALLEGIANCE HOSPITALITY SERVICE
                    COMPANY, LLC, Appellants

                                              V.

  PAM ESLINGER, AS THE PERSONAL REPRESENTATIVE OF THE ESTATE OF
     ELLA JILL RENICK; AND OLETA RENICK, INDIVIDUALLY, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-07211

                                          ORDER
       The Court has before it appellees’ August 14, 2019 unopposed motion to lift stay for the

limited purposes of amending their petition to add OHMC as a defendant and for the trial court

to rule on an agreed motion to abate claims against OHMC pending an arbitrator’s decision. We

GRANT the motion and lift the stay for thirty days from the date of this order to allow the

parties to accomplish the limited purposes stated in the motion. The stay will be automatically

reinstated at the end of the thirty-day period.


                                                     /s/   BILL WHITEHILL
                                                           PRESIDING JUSTICE